DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/29/21 and 4/8/22 were considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  [0050] recites light processing component 400 which is not identified in the drawings.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a formula “c/4f0n1”, however these terms are not defined in the claim and therefore unclear.  Appropriate correction is respectfully requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (US 2021/0208438, cited by Applicant, hereinafter “Ni”) in view of Sony (CN 101082406A, machine translation included, hereinafter “Sony”).	Regarding claim 1, Ni discloses a pressure detection apparatus (Figs. 2A-B and 3, [0061, 0065] touch panel 100), wherein the pressure detection apparatus comprises a substrate, a light absorbing layer, and a 5photosensitive layer that are arranged in order, and further comprises a light source (Figs. 2A-B and 3, [0064-0065, 0073, 0076, 0080-0085, 0112-0113] substrate 10, light absorbing layer is LC layer 30 having LC molecules 31, a photosensitive layer as optical detection layer 40 have optical detection components 41 that are arranged in order, and a light source having a first infrared “IR” light source and a second “visible light” light source), wherein	the light source is capable of emitting light of a first frequency ([0112], IR light source of a first frequency, Fig. 3, claim 10, “light source configured to provide an infrared light though a light-incident surface of the touch panel”);	the light absorbing layer comprises a container forming a closed space and an absorption liquid filling the container, wherein the absorption liquid absorbs at least a part of the light of the first frequency, and at least one side surface of the container is an elastic surface (Fig. 3, [0064, 0080-0085], liquid crystal 31 is formed in a container contained by elements 10 and 20 and absorbs at least part of the IR light to weaken intensity of light reaching the first optical detection component 41); and 	a photosensitive surface of the photosensitive layer faces toward the light 15absorbing layer, and the photosensitive layer is used to detect the light of the first frequency that passes through the light absorbing layer (Fig. 3, [0080-0085], photosensitive surface 41 at bottom end faces toward the light absorbing layer or liquid crystal 31 and the photosensitive layer is used to detect the IR light that passes through the liquid crystal layer).	Ni discloses using a backlight for the touch panel ([0111-0112]), but does not explicitly disclose the arrangement of the backlight structure of the touch panel, namely	a light conducting layer,	an emergent surface of the light source faces toward the light conducting layer, and	the light conducting layer disperses the light of the first frequency.10	Sony discloses a backlight having	a light conducting layer (Fig. 3, Machine translation page 3 (see Fig. 3 description), backlight 5 with substrate 7, light sources 6 on the substrate 7, and light guide or optical plate 9 which reflector plate 8 at lower side and diffuser plate 10 at upper side),	an emergent surface of the light source faces toward the light conducting layer (Figs. 3 and 7, light source 6 has emergent surface facing light conducting layer part 9), and	the light conducting layer disperses the light of the first frequency (Fig. 3, Machine translation page 3, diffuser plate 10 disperses the light of the first frequency).10	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the light source of Ni with a IR and visible light source backlight arrangement having a light conducting layer, an emergent surface of the light source faces toward the light conducting layer, and the light conducting layer disperses the light of the first frequency, such as taught by Sony, for the purpose of providing a uniform light source across the entire surface of the liquid crystal and touch panel.10	Regarding claim 2, Ni as modified by Sony discloses the pressure detection apparatus according to claim 1, wherein the light conducting layer comprises a reflective plate and a light guide plate, the reflective plate 20and the light guide plate are arranged in order, and the reflective plate is provided on a side surface of the substrate (Sony, Fig. 3, Machine translation page 3, light conducting layer includes a reflective plate 8 and a light guide plate arranged in order (see also Fig. 7)).
	Regarding claim 3, Ni as modified by Sony discloses the pressure detection apparatus according to claim 1, further comprising a light shielding layer, wherein the light shielding layer is provided on a back side of a 25photosensitive surface of the photosensitive layer (Ni, Fig. 4A, [0089-0092], black matrix 50 is a light shielding layer (block visible light by allow IR light to pass through).  
	Regarding claim 4, Ni as modified by Sony discloses the pressure detection apparatus according to claim 1, further comprising a light processing assembly, wherein the light processing assembly comprises a polarizing plate and a refractive plate, and the refractive plate and the polarizing plate are adjacent to 35each other and are provided between the light conducting layer and the light absorbing layer (Ni, Fig. 3, [0076], first polarizing plate 80 is adjacent to the first and second prism lens 11 and 12 of Sony (i.e., refractive plates) when the backlight of Sony is provided for lighting of the touch panel).		Regarding claim 5, Ni as modified by Sony discloses the pressure detection apparatus according to claim 1, wherein a side surface 5of the container facing toward the light absorbing layer is an elastic surface, and a side surface of the container facing toward the light source is an inelastic surface (Ni, Figs 2A-B, side surface 5of the container facing toward the light absorbing layer is an elastic surface (element 20), and a side surface of the container facing toward the light source is an inelastic surface (element 10)).
	Regarding claim 6, Ni as modified by Sony discloses the pressure detection apparatus according to claim 5, wherein a light transmittance of the container is higher than a predetermined light transmittance 10threshold (Ni, Fig. 3, [0066-0067, 0085], lower detected current threshold value corresponds to the light transmittance of the container being higher than a predetermined light transmittance threshold value for lower current value transmittance of light).
	Regarding claim 7, Ni as modified by Sony discloses the pressure detection apparatus according to claim 1, wherein the absorption liquid is used to absorb the light of the first frequency, and an absorbed amount of the light of the first frequency by the absorption liquid is positively correlated with a 15distance that the light of the first frequency passes through the absorption liquid (Ni, Figs. 2A-B and 3, [0080-0085], amount of pressure on element 20 (i.e., a distance pressed downward) determines the amount of IR light absorbed by liquid crystal based on change in alignment of the liquid crystal molecules 31).
	Regarding claim 8, Ni as modified by Sony discloses the pressure detection apparatus according to claim 1, wherein a detector and a plurality of photosensitive blocks are provided on the photosensitive layer, the plurality of photosensitive blocks are separately connected to the detector, the photosensitive 20block is configured to detect light intensity of the light of the first frequency and convert the detected light intensity into a current, and the detector is configured to determine, based on changes of the current, positions of the photosensitive blocks corresponding to light intensity changes (Ni, Figs. 2A-B, 3, and 7A, [0080-0085, 0122-0123], first optical detection circuits 41 are photosensitive blocks that are provided on photosensitive layer 40 and are separately connected to the detector 400 to detect IR light and convert it to a current signal which detects a touch position and positions of the photosensitive blocks).25	Regarding claim 9, Ni as modified by Sony discloses the pressure detection apparatus according to claim 2, wherein the light shielding layer is used to block light in a predetermined frequency range from passing through (Ni, Figs. 4A-B, [0091-0092] black matrix 50 blocks visible light).
	Regarding claim 12, Ni as modified by Sony discloses a screen assembly, wherein the screen assembly comprises the pressure 10detection apparatus according to claim 1, the pressure detection apparatus comprises at least two light sources, and at least one of the at least two light sources is capable of emitting light of a first frequency (Ni, [0112-0113], first visible light source and second IR light source at a first frequency).
	Regarding claim 13, Ni as modified by Sony discloses the screen assembly according to claim 12, wherein the pressure detection 15apparatus comprises a first light source and a second light source, the first light source is configured to emit visible light, and the second light source is configured to emit invisible light of the first frequency (Ni, [0112-0113], first visible light source and second IR light source at a first frequency).
	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.
	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.
	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.
	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.
	Regarding claim 18, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.
	Regarding claim 19, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.

	Regarding claim 20, Ni as modified by Sony discloses a mobile terminal, wherein the mobile terminal comprises the screen assembly according to claim 13 (Ni, [0127], cellular phone with touch panel is a mobile terminal with the screen assembly).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Sony as applied to claims 1-9 and 12-20, and further in view of Saito et al. (JP 2016161926A, Machine translation included, hereinafter “Saito”).
	Regarding claim 10, Ni as modified by Sony discloses the pressure detection apparatus according to claim 9, but does not explicitly disclose wherein the light 30shielding layer comprises a base film and a reflection increasing film, a refractive index 36of the reflection increasing film is greater than that of the base film, a thickness of the reflection increasing film falls within a predetermined thickness range, the base film is provided above the photosensitive layer, and the reflection increasing film is provided above the base film.	Saito teaches a light shielding film having a base layer formed of a curable resin and a black pigment layer formed thereon with the black pigment having a greater refractive index to cause a high reflectance of light (Machine translation, page 2, third paragraph and last paragraph).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ni and Sony to have wherein the light 30shielding layer comprises a base film and a reflection increasing film, a refractive index 36of the reflection increasing film is greater than that of the base film, a thickness of the reflection increasing film falls within a predetermined thickness range, the base film is provided above the photosensitive layer, and the reflection increasing film is provided above the base film, such as taught by Saito, for the purpose of suppressing light leakage and improving visibility of the screen.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ni in view of Sony as applied to claims 1-9 and 12-20, and further in view of Gu et al. (US 2018/0164927, hereinafter “Gu”).
	Regarding claim 11, Ni as modified by Sony discloses the pressure detection apparatus according to claim 9, but does not explicitly disclose wherein a thickness of the reflection increasing film is an odd multiple of c/4f0n1.	Gu discloses wherein a thickness of the reflection increasing film is an odd multiple of c/4f0n1 ([0006, 0009, 0014-0015, 0025, 0027, 0029] color layer being a color filter layer).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Ni and Sony to have wherein a thickness of the reflection increasing film is an odd multiple of c/4f0n1, such as taught by Gu, for the purpose of maximizing effectiveness of the light shielding layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694